EXHIBIT 10.2

STOCK OPTION AGREEMENT

UNDER THE

IBERIABANK CORPORATION

2008 STOCK INCENTIVE PLAN

THIS AGREEMENT entered into as of, between IBERIABANK Corporation (“IBKC” or the
“Company”) and                                          (“Optionee”) (the
“Agreement”), in accordance with the terms of the IBERIABANK Corporation 2008
Stock Incentive Plan (the “Plan”). Capitalized terms shall have the same meaning
as set forth in the Plan, unless the context clearly indicates otherwise.

1. Grant of Option

1.1 IBKC hereby grants to Optionee effective                          (the “Date
of Grant”), the option to purchase up to                          shares of
Common Stock (the “Option”) at an exercise price of $ per share (the “Exercise
Price”). (1) The Option shall vest, become exercisable and expire as provided in
Section 2 below.

1.2 The Option is intended to be treated as an incentive stock option (an “ISO”)
under Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”),
unless designated herein as a non-qualified stock option (a “Non-ISO”). If the
Option is designated as an ISO and is not eligible for such treatment, the
ineligible portion shall be treated as a Non-ISO.

2. Time of Exercise

2.1 Subject to the provisions of the Plan and this Agreement, the Optionee shall
be entitled to exercise the Option as follows:

 

Years of Continuous

Employment After Date of

Grant of Option

  

Percentage of Total

Shares Of Common Stock

Subject to Option Which

May be Exercised

After 1 year

   14.286 (2)

After 2 years

   28.572

After 3 years

   42.858

After 4 years

   57.144

After 5 years

   71.430

After 6 years

   85.716

After 7 years

   100.000

 

(1)

The exercise price must be at least 100% of the Fair Market Value.

(2)

Option can be exercised to receive stock beginning one year from grant; however,
you must hold the stock for two years from the date of the grant of the Option
and for one year after exercise of the Option in order to receive most favorable
tax treatment. Optionees should consult their own tax advisor in determining
individual tax consequences.



--------------------------------------------------------------------------------

2.2 The Option shall expire and may not be exercised later than ten years
following the Date of Grant.

2.3 Notwithstanding the foregoing, the Option shall become accelerated and
immediately exercisable in the event of Optionee’s termination of employment as
a result of death or disability and in the event of a Change in Control as
provided in Section 13(c) of the Plan.

2.4 The Option shall be exercised in the manner set forth in the Plan, using the
exercise form attached hereto as Exhibit A. The exercise price may be paid in
cash, check, Shares or through a cashless exercise program through a broker, all
on the terms provided in the Plan.

3. Conditions for Exercise of Option

3.1 During Optionee’s lifetime, the Option may be exercised only by the Optionee
or by the Optionee’s guardian or legal representative. The Option must be
exercised while Optionee is employed by IBKC, or in the event of a termination
of employment, for such period following termination under certain
circumstances, as may be provided in Section 6(h) of the Plan. Notwithstanding
the foregoing, no Option may be exercised more than ten years following the Date
of Grant.

3.2 In the event the Optionee is discharged from the employ of IBKC or a
subsidiary company for Cause, as defined in the Plan, the Optionee shall forfeit
the right to exercise any portion of this Option, which shall be immediately
null and void.

4. Additional Conditions

Anything in this Agreement to the contrary notwithstanding, if at any time IBKC
further determines, in its sole discretion, that the listing, registration or
qualification (or any updating of any such document) of the shares of Common
Stock issuable pursuant to the exercise of an Option is necessary on any
securities exchange or under any federal or state securities or blue sky law, or
that the consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the issuance of shares of
Common Stock pursuant thereto, or the removal of any restrictions imposed on
such shares, such shares of Common Stock shall not be issued, in whole or in
part, unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
IBKC.



--------------------------------------------------------------------------------

5. Taxes

5.1 IBKC may make such provisions as it may deem appropriate for the withholding
of any federal, state and local taxes that it determines are required to be
withheld on the exercise of the Option. By signing this Option, the Optionee
agrees that he or she is solely responsible for the satisfaction of any taxes
that may arise (including taxes arising under Sections 409A or 4999 of the Code)
and that IBKC shall not have any obligation whatsoever to pay such taxes.

5.2 Optionee may, but is not required to, satisfy his or her withholding tax
obligation in whole or in part by electing (the “Election”) to have IBKC
withhold, from the Shares he or she otherwise would receive upon exercise of the
Option, Shares of Common Stock having a value equal to the minimum amount
required to be withheld. The value of the Shares to be withheld shall be based
on the Fair Market Value of the Common Stock on the date that the amount of tax
to be withheld shall be determined (the “Tax Date”). Each Election must be made
prior to the Tax Date. The Committee may disapprove of any Election or may
suspend or terminate the right to make Elections, except that, notwithstanding
the terms of the Plan, if the Optionee is an Executive Officer or is otherwise
subject to Section 16 of the Securities Exchange Act of 1934, as amended, the
right to make an Election may not be disapproved, terminated or suspended. In
the absence of any other arrangement, an Optionee who is an Executive Officer
will be deemed to have elected to have Shares withheld to satisfy withholding
taxes as provided herein.

6. Binding Effect

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators and successors.

7. Inconsistent Provisions

The Option granted hereby is subject to the provisions of the Plan. If any
provision of this Agreement conflicts with a provision of the Plan, the Plan
provision shall control.

8. Adjustments to Option

Appropriate adjustments shall be made to the number and class of shares of
Common Stock subject to the Option and to the exercise price in accordance with
Section 13 of the Plan.

9. Termination of Option

The Committee, in its sole discretion, may terminate the Option. However, no
termination may adversely affect the rights of Optionee to the extent that the
Option is currently vested on the date of such termination.

10. Designation of Beneficiary

The Optionee may expressly designate beneficiary to his or her interest (the
“Beneficiary”), if any, to this Option by completing and executing a designation
of beneficiary agreement substantially in the form attached to this Agreement as
Exhibit B (the “Designation of Beneficiary”) and delivering an executed copy of
the Designation of Beneficiary to IBKC.



--------------------------------------------------------------------------------

11. Notices

Any notice or communication required or permitted by any provision of this
Agreement to be given to Optionee shall be in writing and shall be delivered
personally or sent by certified mail, return receipt requested, addressed to
Optionee at the last address that the Company had for Optionee on its records.
Each party may, from time to time, by notice to the other party hereto, specify
a new address for delivery of notices relating to this Option. Any such notice
shall be deemed to be given as of the date such notice is personally delivered
or properly mailed.

12. Modifications

This Agreement may be modified or amended at any time, provided that Optionee
must consent in writing to any modification that adversely alters or impairs any
vested rights or obligations under this Option.

13. Headings.

Section and other headings contained in this Option Agreement are for reference
purposes only and are not intended to describe, interpret, define or limit the
scope or intent of this Option or any provision hereof.

14. Severability

Every provision of this Option and of the Plan is intended to be severable. If
any term hereof is illegal or invalid for any reason, such illegality or
invalidity shall not affect the validity or legality of the remaining terms of
this Award Agreement.

15. Governing Law

The laws of the State of Louisiana shall govern the validity of this Award
Agreement, the construction of its terms, and the interpretation of the rights
and duties of the parties hereto.

16. Counterparts

This Option may be executed by the parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Option to be executed as
of the day and year first above written.

 

IBERIABANK CORPORATION By:  

 

  A duly designated representative of the Company

 

 

Optionee

 

Attest:

 



--------------------------------------------------------------------------------

Exhibit A

IBERIABANK CORPORATION

 

 

Form for Exercise of Stock Option for 2008 Stock Incentive Plan

 

 

IBERIABANK Corporation

200 West Congress Street

Lafayette, Louisiana 70501

Dear Sir or Madam:

The undersigned elects to exercise his/her Incentive Stock Option to purchase
             shares of Common Stock of IBERIABANK Corporation (the “Company”)
under and pursuant to a Stock Option Agreement dated as of
                                        .

1. ¨  Delivered herewith is a check and/or shares of Common Stock, valued at the
closing sale price of the stock on the business day prior to the date of
exercise, as follows:

 

 

$

    

in cash or check

      

$

    

in the form of                      shares of Common Stock, valued at
$                     per share

      

$

     Total       

2. ¨  Delivered herewith are irrevocable instructions to a broker approved by
the Company to deliver promptly to the Company the amount of sale or loan
proceeds to pay the exercise price.

If method 1 is chosen, the name or names to be on the stock certificate or
certificates and the address and Social Security Number of such person(s) is as
follows:

 

Name:

 

 

Address:  

 

Social Security Number  

 

 

        Very truly yours,

 

   

 

Date     Optionee



--------------------------------------------------------------------------------

Exhibit B

IBERIABANK CORPORATION

 

 

Designation of Beneficiary

 

 

In the event of my death or “Disability” within the meaning of the IBERIABANK
Corporation 2008 Stock Incentive Plan (the “Plan”), I hereby designate the
following person to be my beneficiary for the Award(s) (within the meaning of
the Plan) identified below:

Name of Beneficiary:  

 

Address:  

 

 

 

 

 

Social Security No.:  

 

This beneficiary designation of mine relates to any and all of my rights under
the following Award or Awards:

 

  ¨ the Award that I received pursuant to an Option dated                     
    ,              between me and IBERIABANK Corporation (the “Company”).

I understand that this beneficiary designation operates to entitle the
above-named beneficiary to succeed, in the event of my death, to any and all of
my rights under the Award(s) designated above, and shall be effective from the
date this form is delivered to the Company until such date as I revoke this
designation. A revocation shall occur only if I deliver to an executive officer
of the Company either (i) a written revocation of this designation that is
signed by me and notarized, or (ii) a designation of death beneficiary, in the
form set forth herein, that is executed and notarized on a later date.

 

Date:  

 

Your Signature:

 

 

Your Name (printed):

   

 

 

Sworn to before me this

             day of                         , 200    

 

 

  Notary Public  

 

County of

 

 

  State of  

 

 